Opinion by
Cline, J.
When the case was called for trial counsel for the plaintiff introduced in evidence without objection on the part of the Government the report of the collector of customs and the customs inspector with respect to the marking of the merchandise. The report of the inspector shows that the cases were marked “Sud. Africa.” No report of the collector was found in the papers. It was found that the evidence introduced had no bearing on the claims made in the protest, which was accordingly overruled.